103 F.3d 113
John D. Keller, Alan Kincade, Harold Moore, Orville George,James Overly, Harold Blakev.Joseph Lehman, Commissioner Pennsylvania Department ofCorrections, Andy Domovich, Superintendent, S.C.I.Pittsburgh, David Good, Deputy Superintendent of Treatment,Lt. Jack Walsh, Security, Patrick C. Malloy, Director,Community Corrections Center, Gwen Zeicher, Counselor, DanDefloria, Counselor, Norris Cullens, Counselor, ThomasSeiverling, Head of Institutional Counselors,
NO. 95-3473
United States Court of Appeals,Third Circuit.
Nov 12, 1996
Appeal From:  W.D.Pa., No. 93-CV-01971

1
AFFIRMED.